Fecteau, J.
Upon the motion record before me, it does not appear that the documents requested are sought from a “medical peer review committee” as that phrase is defined by G.L.c. 111, §1. The records sought by the plaintiff appear to be those submitted by health care providers for accreditation by the American College of Radiologists, which is neither a committee of a local or state professional society nor of a committee of medical staff of a licensed hospital. Moreover, the records sought by the plaintiff appear to be submitted only for re-accreditation, which occurs only every two or three years. The record reveals neither argument nor support for the proposition that the records are intended or used locally for the purpose of the “evaluation or improvement of the quality of health care rendered by the providers of health care services” of interest herein but are solely for the purposes of accreditation by this national professional society. Therefore, on the record before me, the objection by the Medical Center of Central Massachusetts that the documents sought are privileged within the meaning of G.L.c. Ill, Sec. 204-06 is overruled and the plaintiffs motion to compel production is Allowed.